IN THE COURT OF APPEALS OF IOWA

                                  No. 15-1742
                             Filed March 23, 2016


JACQUELYN MICHELLE TURNER,
    Plaintiff-Appellee,

vs.

ADAM L. BELMAN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Stuart P. Werling,

Judge.



      An appellant appeals from a final domestic abuse protective order issued

pursuant to Iowa Code chapter 236 (2015).           ORDER VACATED AND

REMANDED FOR FURTHER PROCEEDINGS.



      Maria K. Pauly of Maria K. Pauly Law Office, P.C., Davenport, for

appellant.

      James T. Ottesen of Scott County Domestic Abuse Special Prosecution

Program, Davenport, for appellee.



      Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                         2


MCDONALD, Judge.

       Adam Belman appeals from a final domestic abuse protective order issued

pursuant to Iowa Code chapter 236 (2015). Belman contends the Petitioner,

Jacquelyn Turner, failed to prove a domestic abuse assault occurred, a

prerequisite to obtaining relief.   See Iowa Code § 236.4(1); Reed v. Reed, No.

13-0170, 2014 WL 69809, at *2 (Iowa Ct. App. Jan. 9, 2014). Belman also

contends the district court abused its discretion in denying Belman’s motion to

continue the final hearing.    Because we agree with the latter argument and

conclude the final domestic abuse protective order must be vacated and this

matter remanded for a full hearing, we do not address the former argument.

       By way of background, on September 10, 2015, Turner obtained a

temporary protective order. The temporary protective order set a final hearing for

September 16.      Belman was served with the temporary protective order on

September 14. He appeared at the final hearing with his counsel. At the final

hearing, the district court informed the parties that the hearing was scheduled for

fifteen minutes, that each party would have seven and one-half minutes to

present evidence, and that cross-examination of witnesses would count against

the allotted seven and one-half minutes.         Upon being informed of these

limitations, Belman’s counsel requested a continuance to a time when a full

hearing could be had. The district court denied the motion, and the hearing

proceeded. Turner offered into evidence a fifty-page exhibit, which contained

text messages and emails between the parties. Belman’s counsel interposed an

objection, stating, “Your Honor, in seven and a half minutes, I’m not going to be

able to review fifty pages of documents . . . .” The district court responded by
                                         3


requesting Belman’s counsel mark the exhibit, which was admitted into evidence.

Following the brief hearing, the district court issued the final domestic abuse

protective order.

       The standard of review for denial of a motion for continuance is an abuse

of discretion. Bell v. Iowa Dist. Ct., 494 N.W.2d 729, 731 (Iowa Ct. App.1992). A

court abuses its discretion when its decision is made on grounds or for reasons

that are clearly untenable or to an extent clearly unreasonable. State v. Bayles,

551 N.W.2d 600, 604 (Iowa 1996).         We conclude the district court here, by

denying Belman’s motion to continue the hearing to allow a full hearing, abused

its discretion in arbitrarily limiting to seven and one-half minutes Belman’s time to

cross-examine witnesses, present evidence, and present argument. The leading

case is Rasmussen v. Rasmussen, No. 03-1206, 2004 WL 1073706, at *1 (Iowa

Ct. App. May 14, 2004). We quote it at length here:

              Generally, the course and conduct of a trial are not regulated
       by statute or rule, but are instead within the discretion of the trial
       judge. In re Marriage of Ihle, 577 N.W.2d 64, 67 (Iowa Ct.
       App.1998). No explicit rule creates such authority; rather, it is
       recognized as an inherent power of a judge. Id. Trial judges are
       authorized to impose reasonable time limits on a trial. Id. (citing
       United States v. Hildebrand, 928 F.Supp. 841, 844-845 (N.D. Iowa
       1996)). Yet, in the midst of such judicial autonomy, a trial court
       should impose time limits only when necessary. In re Marriage of
       Ihle, 577 N.W.2d at 68 (citing Duquesne Light Co. v. Westinghouse
       Elec. Corp., 66 F.3d 604, 610 (3d Cir. 1995)).

              Due process principles constrain the discretion of trial judges
       to manage trials. In re Marriage of Ihle, 577 N.W.2d at 67.
       Litigants are required to be given a fair opportunity to resolve their
       disputes. Id. The degree of constraint a trial court may exercise is
       dependent upon principles of due process which include the
       consideration of the public and private interests involved, the
       administrative burden implicated, the risk of erroneous decision due
                                   4


to the nature of the hearing involved and the value of any additional
safeguards. Id. (citing In re Marriage of Seyler, 559 N.W.2d 7, 9
(Iowa 1997)); see United States v. Raddatz, 447 U.S. 667, 677
(1980).

       The public and private interest in protecting people from
domestic abuse is substantial. See Bartsch v. Bartsch, 636 N.W.2d
3, 9 (Iowa 2001) (noting the state's interest in protecting against
domestic abuse is equal to, if not greater than, its interest in actions
determining child custody or terminating parental rights). We
conclude there is a public and private interest to be served in a
proper resolution of this dispute.

        The administrative burden to the trial court depends on the
nature of the proceedings. In re Marriage of Ihle, 577 N.W.2d at
67. The increased burdens on our courts vary from district to
district and even from judge to judge. Id. The problem of
administrative burden “cannot be painted with a brush so broad as
to support the imposition of time limits as a matter of course.” Id.
The administrative history involved in a particular case is a
significant consideration. Id. Both parties to this matter agreed the
hearing needed to be continued to a date that allowed a greater
amount of time to resolve the issue. The administrative burden to
the trial court to reschedule the hearing for a non-court service day
was minimal.

         The risk of erroneous decision making based on stringent
time limitations is also a significant consideration. Arbitrary and
inflexible time limits are a serious threat to due process principles.
Id. at 68. “Thus, judges must not sacrifice their primary goal of
justice by rigidly adhering to time limits in the name of efficiency.”
Id. (citing General Signal Corp. v. MCI Telecomm. Corp., 66 F.3d
1500, 1509 (9th Cir. 1995)). In this case, upon the written motion of
the plaintiff, the judge continued the May 16, 2003 hearing to July
27, 2003. The court was aware that both parties believed they
needed more time. With its decision to continue the matter to
another court service day, the court did not place the parties in a
better position. Instead, the court merely delayed the hearing. A
time limit of one-half hour was originally imposed, and the parties
were limited to one additional witness each. The quality of decision
making suffers when important evidence has been excluded from
                                          5


      consideration as the result of time limits. In re Marriage of Ihle, 577
      N.W.2d at 68.

              The value of additional safeguards in hearings constrained
      by time limits is a final consideration. Essential and relevant
      evidence is considered by balancing the probative value against the
      possibility of prejudice. Iowa R. Evid. 5.403. “The reason for this
      balancing process helps explain the disfavor courts often express
      towards the imposition of rigid time limits.” In re Marriage of Ihle,
      577 N.W.2d at 68 (citing Duquesne Light Co. v. Westinghouse
      Elec. Corp., 66 F.3d 604, 610 (3d Cir. 1995)). Time limits must be
      applied with sufficient flexibility to ensure a fair trial. In re Marriage
      of Ihle, 577 N.W.2d at 68. The order setting the hearing for one-
      half hour provided insufficient time for both parties to adequately
      present their respective cases. This time restriction allowed Cristie
      only fifteen minutes to present her evidence in a contested
      domestic abuse case. This amounted to seven and one-half
      minutes per witness. Our conclusion is not changed by the fact the
      actual hearing lasted approximately one hour. The attorneys were
      still working within and burdened by the original time restriction.

             In summary, arbitrary and inflexible time limits are
      disfavored. Id. (citing General Signal Corp. v. MCI Telecomm.
      Corp., 66 F.3d 1500, 1508 (9th Cir. 1995)). Accordingly, the
      application of such standards will support a finding of abuse of
      discretion, and will require a new trial. In re Marriage of Ihle, 577
      N.W.2d at 68 (citing McKnight v. General Motors Corp., 908 F.2d
      104, 115 (7th Cir. 1990)). We conclude that continuing this case to
      another crowed court service day, originally limiting this contested
      domestic abuse hearing to one-half hour, and limiting the number of
      additional witnesses to one per party was an abuse of discretion on
      the part of the district court. We therefore reverse the decision of
      the district court and remand for a full hearing on this matter.

Rasmussen, 2004 WL 1073706, at *1-3.

      For the same reasons set forth in Rasmussen, we vacate the final

domestic abuse protective order and subsequent modification orders and remand
                                         6


this matter for a full hearing. The temporary protective order shall remain in

effect according to the terms and conditions set forth therein.

       ORDER VACATED AND REMANDED FOR FURTHER PROCEEDINGS.